DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 2-21
The following claim(s) is/are amended: 2-9, 13-19
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 1
Claim(s) 2-21 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The Double Patenting rejection to claim(s) 2-21 is withdrawn based on the terminal disclaimer.
The 35 USC 112(b) rejection to claim(s) 2-21 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 8/11/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson (US Pub. 2005/0193128) in view of Naslavsky (US Pub. 2009/0265701).
With respect to Claim 2, Dawson teaches a data storage management system comprising: a first computing device comprising one or more hardware processors and computer memory, (Figs. 1, 3, paras. 49-50; server with processor and local storage.
wherein the first computing device is configured to: cause a storage management agent that executes on a second computing device (para. 51; storage manager of server may communicate with storage agents of clients to coordinate volume access for reads and writes. Figs. 1-2, paras. 41, 44-47; client has storage agent which facilitates reads and writes with the SAN.)
and wherein the second computing device is communicatively decoupled from the second network-attached storage device; (Examiner construes network-attached storage as specifically NAS devices rather than any storage device connected to a network, and consequently NAS will be taught later. However, with respect to a similar SAN, Examiner cites Dawson, paras. 56-59; a client device sends a request to a server for data. The server determines that the volume is in use by another client. Therefore, the client is decoupled from the second NAS device.)
to refresh a designated connection to a network-attached storage, (para. 59; server informs client that it may mount a particular volume hosted by a storage device, which is an attachment to a storage device. See also Naslavsky, para. 108; refreshing after some time has passed) 
wherein the refresh communicatively couples the second computing device to the second network-attached storage device and releases a communicative coupling between the second computing device and a first network-attached storage device, which is distinct from the second network-attached storage device, (paras. 56, 62-63; when client is finished accessing volume the client releases the volume for another device to use. Volume may be demounted. Paras. 59-61; client connects to a storage server and mounts a volume for data access. Thus, it would have been obvious to one of ordinary skill prior to the effective filing date to release a previous data connection so that other devices can use that connection while a new data connection is made to access other data.)
But Dawson does not explicitly teach software upgrading.
Naslavsky, however, does teach at a second network-attached storage device, (Para. 81; file server stores software installation deliverables. para. 1; data storage on a NAS. Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date to store the installation data in a NAS rather than in the SAN server of Dawson because they are simple substitutions that are both recognized for data storage.)
to upgrade from a first version of the storage management agent to a second version of the storage management agent by accessing one or more executables of the second version of the storage management agent (para. 64-66; update scheduler determines if there are new installation packages. Logic engine receives update or install jobs and dispatches them to the agents on managed hosts. Para. 19; software deliverables include executable files. para. 94; job agent on managed host is configured to install, upgrade, and/or remove software deliverables. See also para. 106-108; job agent may upgrade itself.)
wherein to cause the storage management agent to upgrade from the first version of the storage management agent to the second version of the storage management agent, the first computing device is further configured to: (para. 64-66; update scheduler determines if there are new installation packages. Logic engine receives update or install jobs and dispatches them to the agents on managed hosts. Para. 19; software deliverables include executable files. para. 94; job agent on managed host is configured to install, upgrade, and/or remove software deliverables. See also para. 106-108; job agent may upgrade itself.)
instruct the second computing device (para. 63; data can be either pushed or pulled to get it from one device to another)
and further to execute the second version of the storage management agent accessed at the second network-attached storage device; (para. 120; post-installation command to restart upgraded software.)
and wherein causing the second computing device to execute the second version of the storage management agent accessed at the second network-attached storage device changes the storage management agent at the second computing device from the first version of the storage management agent to the second version of the storage management agent. (para. 94; job agent on managed host is configured to install, upgrade, and/or remove software deliverables. See also para. 106-108; job agent may upgrade itself.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Dawson with the application updating in order to allow the system to run superior versions of installed software.

With respect to Claim 3, modified Dawson teaches the system of claim 2, and Naslavsky also teaches wherein the first computing device is further configured to: store the second version of the storage management agent in the second network-attached storage device before causing the storage management agent that executes on the second computing device to upgrade. (paras. 48-49, 62-63, 81; installation service includes file server which receives the software deliverables that come from data sources and stores the data, which is a storage of the updated data prior to the upgrade.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 4, modified Dawson teaches the system of claim 2, and Naslavsky also teaches wherein the first computing device is further configured to: cause the second computing device executing the second version of the storage management agent to perform a test storage operation using the second version of the storage management agent. (para. 68; system may perform a test installation to determine if there are any problems. Para. 72; post installation actions may include running the upgraded software. Para. 77; post-installation rollback based on a snapshot. Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date to perform a post-installation test to determine if there are any errors and determine if the update needs to be rolled back.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 5, modified Dawson teaches the system of claim 2, and Dawson also teaches wherein the first computing device is further configured to: cause the second computing device executing the second version of the storage management agent to perform a storage operation using the second version of the storage management agent. (paras. 69-73; data write. See also paras. 5-8, 40; backup system.)

With respect to Claim 6, modified Dawson teaches the system of claim 2, and Naslavsky also teaches wherein the first computing device is further configured to: instruct the second computing device to stop executing the first version of the storage management agent before refreshing the designated connection. (para. 69; pre-installation action includes a command to stop running software prior to upgrading it.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 7, modified Dawson teaches the system of claim 6, and Dawson also teaches wherein instructing the second computer device to stop executing the first version of the storage management agent indicates that any storage operations underway are to be completed before stopping executing the first version of the storage management agent. (paras. 56-58; system does not allow access to volumes currently in use for data access, which suggests letting the access end prior to stopping the execution of the manager. See also Naslavsky, para. 69; pre-installation actions are to protect system integrity and avoid system errors.)

With respect to Claim 8, modified Dawson teaches the system of claim 2, and Naslavsky also teaches wherein instructing the second computing device to refresh the designated connection comprises metadata about the second version of the storage management agent, wherein the second computing device is to: (para. 26; metadata about software deliverables’ dependencies and conflicts.)
store the metadata at the second computing device and use the metadata for obtaining the second version of the storage management agent from the second network-attached storage device after refreshing the designated connection. (para. 93-98; managed host determines which packages should be used. Para. 97; local installation cache. For sending the metadata to the client, see Dawson, para. 59; management server provides location of volume storing data. Examiner asserts that the combination suggests the second computing device receiving and storing metadata for use, but if not Examiner notes that simple substitution is an obvious act and it would have been obvious to one of ordinary skill prior to the effective filing date to have the upgrading client determine which upgrade components are necessary rather than a centralized server in order to distribute the processing and allow for scalability.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 9, modified Dawson teaches the system of claim 2, and Dawson also teaches wherein instructing the second computing device to obtain the second version of the storage management agent from the second network-attached storage device indicates that one or more executables of the second version of the storage management agent are to be read into main memory of the second computing device. (para. 56-59; notification is only sent when the volume is free to be used, which suggests that the agent understands by receiving the message that the executables are ready to be accessed. See also Naslavsky, para. 97; local cache stores knowledge package being processed by the installation agent.)

With respect to Claim 10, modified Dawson teaches the system of claim 2, and Dawson also teaches wherein the first computing device is further configured to: export to the second computing device a network-shared file system that operates at the second network-attached storage device. (Applicant states that one example of exporting the file system is an act which enables sharing of the file system to the hosts. para. 59-61; server provides agent with volume attributes for performing read/writes from the storage.)

With respect to Claim 11, modified Dawson teaches the system of claim 2, and Dawson also teaches wherein the storage management agent is one of: a data agent and a media agent. (para. 51; storage manager of server may communicate with storage agents of clients to coordinate volume access for reads and writes. Figs. 1-2, paras. 41, 44-47; client has storage agent which facilitates reads and writes with the SAN. Para. 40; system may be a data backup system.)

With respect to Claim 12, modified Dawson teaches the system of claim 2, and Dawson also teaches wherein the first computing device is further configured to: operate as a storage manager of the data storage management system. (Fig. 3, paras. 49-51; server is a storage manager that coordinates reads and writes.)

With respect to Claim 13, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Naslavsky also teaches a non-transitory computer-readable medium comprising instructions that, when executed by a first computing device comprising one or more hardware processors and computer memory, cause the first computing device to: (para. 124; cd, diskette, tape)
The same motivation to combine as the Claim 1 applies here.
And Dawson also teaches and wherein the second computing device is communicatively coupled to a first network-attached storage device via a designated connection; (paras. 56, 62-63; when client is finished accessing volume the client releases the volume for another device to use. Thus, the client could have already been connected to a volume because it was using it. See also Naslavsky, para. 108; refreshing after some time has passed)
and after the second computing device begins executing the second version of the storage management agent, the instructions further cause the first computing device to: cause the second computing device to execute a storage operation using the second version of the storage management agent. (paras. 69-73; data write. See also paras. 5-8, 40; backup system.)

With respect to Claims 14-20, they are substantially similar to Claims 3-4, 6-9, 11 respectively, and are rejected in the same manner with the same art and reasoning applying.

With respect to Claim 21, modified Dawson teaches the non-transitory computer-readable medium of claim 13, and Dawson also teaches wherein the first computing device is further configured to: operate as a storage manager of a data storage management system, wherein the storage manager manages storage operations in the data storage management system, (Fig. 3, paras. 49-51; server is a storage manager that coordinates reads and writes.)
And Naslavsky also teaches including the storage operation using the second version of the storage management agent. (paras. 48-49, 62-63, 81; installation service includes file server which receives the software deliverables that come from data sources and stores the data, which is a storage of the updated data prior to the upgrade.)
The same motivation to combine as the independent claim applies here.


Remarks
Applicant amends several claims, but the amendments either use similar terminology or broaden the scope, so no additional teachings are required. At Remarks, pgs. 8-9, Applicant quotes several limitations comprising the bulk of Claim 2 and summarizes the claim language. Without discussing any teachings, Applicant conclusorily states “The switch-over cause and effect, ultimately leading to executing the desired second version from the second storage, as recited in Claim 2, is not available from the applied references, whether taken alone or in combination.”
Applicant merely alleges patentability. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. This application has a long history and Applicant is well-aware of Examiner’s logic – The conventional manner of updating programs prior to widespread internet usage was to insert computer-readable media which contained an installer for an updated version of an application. Applicant merely substitutes attaching a network-attached storage rather than inserting a disk. Applicant does not dispute that a first device may order the update or upgrade a program on a second device, and Applicant does not dispute that if an update is stored on a different drive than the drive a device is normally using, that device must mount (“refresh a designated connection”) the drive in order to access the update. In short, one obvious way of updating an application installed on a plurality of computers prior to the effective filing date would have been rather than passing around an update disk or cd, to copy the update to a network attached storage and have devices connect to the network storage to update their files.
Examiner maintains the rejection. All claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449